ORDER
PER CURIAM.
The circuit court overruled the plaintiffs’ alternative motion for new trial to increase the size of verdicts returned in their favor or for entry of judgment on the issue of liability and grant of a new trial on issue of damages alone. The plaintiffs Zupon appeal from the judgment entered on the jury verdicts in their action for damages for personal injury and loss of consortium.
The claim of the defendant for damages for frivolous appeal is denied.
The judgment is affirmed. Rule 84.16(b).